Citation Nr: 1226085	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-39 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for injuries as a result of a door malfunction on June 11, 2003, at the Department of Veterans Affairs (VA) Tennessee Mountain Home Medical Center, for accrued benefits purposes.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from June 1962 to August 1965.

In a November 2004 rating decision by a VA Regional Office (RO), in pertinent part, the Veteran's claim of entitlement to § 1151 compensation for musculoskeletal injuries as a result of a door malfunction at a VA facility was denied.  He appealed to the Board of Veterans' Appeals (Board/BVA).

In March 2008, as support for his claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  The Board subsequently issued a decision in September 2008 in effect denying the claim as a matter of law, since even though he was hospitalized at a VA facility at the time of the June 11, 2003 incident in question, the claimed injuries did not result from VA treatment, itself, but rather from an incident that was merely coincident with that treatment.

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2011 Memorandum decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and readjudication.

The Board, in turn, is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In its December 2011 Memorandum decision, the Court noted that during the pendency of this appeal, the Court had decided Bartlett v. Shinseki, 24 Vet. App. 328 (2011), which clarified the definition of "hospital care" under 38 U.S.C.A. § 1151, pertinent to this claim.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In other words (for all claims received by VA after October 1, 1997), under 38 U.S.C. § 1151(a), compensation "shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service [] connected" if the additional disability was:

(a) . . . not the result of a veteran's willful misconduct and (1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  


Thus, to obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show (1) a "qualifying additional disability," (2) actually caused by the hospital care, treatment, or examination furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.

Further, effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied.  In this case, however, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application (rather than § 3.358).

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused a veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, a veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The Veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

In this case at hand, the Veteran claims that he injured his shoulders, elbows, ankles, knees, and deltoid when he was traveling in his electronic wheelchair through an automated door at the VA Tennessee Mountain Home Medical Center on June 11, 2003.  At the time, he was under psychiatric hospitalization by VA.

With regard to the claimed injuries, the hospitalization records noted abrasions to the knee areas.  The Incident Report indicated the Veteran had difficulty entering through a door and suffered abrasions to both knees/shins.  Physical examination revealed no swelling, warmth, or significant erythema.  The injuries had scabbed over.  He alleged the injuries had stirred up his Multiple Sclerosis (MS) pain, but the examiner noted that, otherwise, there was no complaint.

However, in his subsequent August 2003 VA Form 21-526 and additional written correspondence, the Veteran indicated he had also suffered injuries to other areas, including his right shoulder.  He indicated that while he was hospitalized as an inpatient at the VA facility, he needed to go through an electronic door that required patients to be "buzzed in."  He said that after he was buzzed in, the door opened and he began to travel through the entry.  But the door began closing on him and he became trapped.  He related that another patient came to his aid, but he was already injured.  He stated that he reported to the nurses what had happened and his knee injuries were treated.  After he was discharged and sent home, he stated that he realized that he had other injuries as well.  In VA medical records dated after the event, from October 2003 onwards, he reported the door injury as a twisting-type injury, particularly involving his right shoulder and left knee.  An October 2003 record noted that it was thought that he had put in a complaint about the incident under D. W.'s, a patient advocate's door.

A December 2005 medical opinion attributed right shoulder and left knee injuries to the door incident, which in turn had resulted in left shoulder, right elbow, and left ankle injuries.  The Veteran has also been treated by J.J.M., a fee-based physician, for medical problems.  In a May 2007 letter, this physician indicated that the Veteran had been in an accident involving electric double doors in June 2003 which had resulted in injuries to his shoulder.  He also listed other diagnoses involving disabilities of the left shoulder, right shoulder, left wrist, left knee, and right ankle.  The physician stated that he Veteran had loss of function to his limbs due to these diagnoses.  In an August 2007 letter, the same physician reported that the Veteran was unemployable.  In a March 2008 letter, Dr. M. further specified that the June 2003 incident was a twisting injury which resulted in an acromioclavicular separation, bicipital tenosynovitis and partial deltoid tendon rupture of the left shoulder with left scapula rupture along with some paralysis as secondary to a ruptured deltoid muscle involving the left elbow and wrist, extending to the right finger and little finger.  This doctor said that these injuries did not exist prior to the accident.  The physician also said that the VA physician (who provided the December 2005 opinion) had related that the injuries resulted in the loss of upper and lower extremity function and chronic pain causing unemployability.

At his March 2008 Board hearing, the Veteran again provided details regarding the hospitalization and accident.  He related that he had been hospitalized at the VA facility for depression.  He said that the patients were usually escorted because it was a psychiatric ward, but for people like himself, who were responsible, he was allowed to come and go (presumably through the hospital) as he pleased.  The Veteran indicated that he was wheelchair-bound in an electronic wheelchair.  The day before he was scheduled to leave, he was going through an electronic entrance bi-fold door to Ward A-2.  He said that he pushed the button to open the door and then the door was activated by the nurses' station.  He was partially through the door when it closed on his wheelchair, turning him around and rupturing his right scapula which had previously been injured.  He related that he did not know he had that injury then, but was rather concerned with the blood pouring out of his leg.  He said that thereafter, a witness spoke to him, but won't testify because he is a VA employee.  He gave the orderly's name.  He stated that he was told that the nurse saw that the "door button" was open and pushed it again, while the Veteran was stuck in the door.  When she did that, he said that he was pressed harder against the fixed door.  Then the nurse opened the door again which caught his wrist and left arm.  The Veteran stated that if not for this nurse's negligent actions, he would not have been injured.  The Veteran explained that when the patient pushes the button, the nurse is supposed to come up to the door, push the buzzer, open it, and let the patient come through, and then close it.  However, this nurse was apparently playing a computer game and never came to the door.  A male nurse finally helped him get free.  


As noted, the Veteran's claim was previously denied on the basis that his claim could not be granted as a matter of law.  That determination was premised on the conclusion that, even though he was hospitalized at a VA facility when the claimed June 11, 2003 incident occurred, the claimed injuries did not result from VA treatment, itself, instead from an incident that was merely coincident with that treatment.  So, basically, according to the Board's prior determination, he was not under VA "hospital care, medical or surgical treatment, or examination" when his injuries allegedly occurred, even if they occurred as alleged.  However, the Court has directed the Board to consider the more recent Barlett case, which clarified the definition of "hospital care" under 38 U.S.C.A. § 1151.

In the Bartlett case, the Court examined definitions of "hospital care."  The Court indicated that VA's definition of hospital care under 38 U.S.C.A. § 1803 appeared more compatible with 38 U.S.C.A. § 1151's meaning than the definition in 38 U.S.C.A. § 1701.  

Under 38 U.S.C.A. § 1701(5), the term "hospital care" includes: (A)(i) medical services rendered in the course of the hospitalization of any veteran, and (ii) travel and incidental expenses pursuant to the provisions of section 111 of this title;(B) such mental health services, consultation, professional counseling, marriage and family counseling, and training for the members of the immediate family or legal guardian of the veteran . . . as the Secretary considers appropriate for the effective treatment and rehabilitation of a veteran or dependent or survivor of a veteran receiving care . . . .

This definition of "hospital care" is not limited to medical services.  However, the enumerated examples of the section include "travel and incidental expenses," "marriage and family counseling, and training for the members of the [veteran's] immediate family," and other terms inapplicable to 38 U.S.C.A. § 1151.

In comparison, 38 U.S.C.A § 1803(c)(4) (addressing care for the children of Vietnam veterans born with spina bifida), provides a general definition:  The term "hospital care" means care and treatment for a disability furnished to an individual who has been admitted to a hospital as a patient."  Further, the definition of section 1803(c)(4) was introduced and passed in the same bill that added "hospital care" to section 1151, which, the Court noted, may provide an indication of Congress's intent in using those words.  

The Court went on to state that, at a minimum, includes the provision of services unique to the hospitalization of patients.  See Jackson v. Nicholson, 433 F.3d, 822,  826 (Fed. Cir. 2005) ("The term 'hospital care' implies the provision of care by the hospital specifically . . . .").

The Court also specified that whether a situation involves "hospital care" will depend on a variety of factors, including: (1) the nature of the services, (2) the degree of VA control over patient freedom, (3) the mental and physical conditions of the patient, and (4) the foreseeability of potential harms.  With regard to the first factor, the Court referred in a notation to situation where there is a heightened duty of care to patients because of their vulnerability.  See Bodin v. Vagshenian, 464 F.3d 481, 489 (5th Cir. 2006).  With regard to the second factor, it was noted that the hospital has a duty to protect a patient from dangers peculiarly within the hospital's control as well as a hospital's duty to safeguard the welfare of its patients as measured by the capacity of the patient to provide for his or her own safety.  See Galloway v. Baton Rouge Gen. Hosp., 602 So. 2d 1003 (La. 1992) and N.X. v. Cabrini Med Ctr., 97 N.Y. 2d 252, 253 (N.Y. 2002).  With regard to the third factor, it was noted that a hospital owes a duty to its patients to exercise such reasonable care for their safety as their known mental and physicals conditions may require.  See Johnson v. Grant Hosp., 291 N.E. 2d 440, 446 (Ohio 1972) and Hunt v. Bogalusa Cmty. Med. Ctr. 303 So. 2d 745, 747 (La. 1974).  Regarding the fourth factor, while a hospital doesn't have a duty to keep each patient under constant surveillance, it does have a duty to guard against reasonably foreseeable harms.  See Cabrini Med Ctr.,97 N.Y. 2d at 253.  

In this case at hand, further development of the claim is necessary to determine whether the Veteran was under "hospital care" when he was injured, and, if so, the nature of any resulting injuries ("additional injury") needs to be resolved in light of the conflict between the incident report/hospital records and the fee-basis opinion.  

Regarding the "hospital care" matter, the Tennessee Mountain Home Medical Center should be contacted via the appropriate hospital officials to determine the following:

What were the nature of the services rendered at the the Tennessee Mountain Home Medical Center in-patient psychiatric service in June 2003?

What was the degree of VA control over patient freedom in the ward where the Veteran was hospitalized in June 2003?

Were patients who were hospitalized for psychiatric treatment in June 2003 permitted to traverse the hospital unsupervised while under psychiatric care, including into Ward A-2?

During the Veteran's hospitalization in June 2003, was he specifically permitted to traverse the hospital unsupervised while under psychiatric care, including into Ward A-2?

How many, if any, Incident Reports were filed with regard to the automated door leading to Ward A-2 during 2003, particularly May 2003 to July 2003?

What were the normal operating procedures for patients using the automated doors entering Ward A-2 during June 2003; were they operated and/or monitored from the nurses' station; and were nurses involved in the opening and closing of the automated doors?

What was the foreseeability of potential harms in the area of the hospital where the Veteran was located at the time of the incident, and the foreseeability of automated door malfunction, based on any prior malfunctions, if applicable?

Is there any additional documentation regarding the Veteran's June 11, 2003 incident involving being caught in the automated door entering Ward-2?

In light of all of the evidence of record, including any additional information furnished by Tennessee Mountain Home Medical Center, a VA medical opinion should be obtained to determine, as pertained to the Veteran's  June 11, 2003 incident involving being caught in the automated door, whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care to the Veteran in view of the door incident.  The opinion provided should include an explanation concerning the degree of care that would be expected of a reasonable health care provider in this case and address the Veteran's statements alleging that there was negligent behavior by a nurse at the nurses' station when a nurse supposedly was playing a computer game and not supervising the automated door to Ward-2, and then caused the door to close on the Veteran two more times, after he had become stuck in the doorway.  The examiner is also requested to offer an opinion regarding whether the Veteran has an additional disability caused by an event not reasonably foreseeable.  As to the disability, the examiner should address the inpatient hospitalization records, the Incident Report, the post-hospitalization records, the December 2005 medical opinion as well as the fee basis physician's opinions, and resolve any inconsistencies among those records.  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Tennessee Mountain Home Medical Center via the appropriate hospital officials and request answers to the following inquires: 

(a) What were the nature of the services rendered at the the Tennessee Mountain Home Medical Center in-patient psychiatric service in June 2003?  
(b) What was the degree of VA control over patient freedom in the ward where the Veteran was hospitalized in June 2003?  
(c) Were patients hospitalized for psychiatric treatment in June 2003 permitted to traverse the hospital unsupervised while under psychiatric care, including into Ward A-2?  
(d) During the Veteran's hospitalization in June 2003, was he permitted to traverse the hospital unsupervised while under psychiatric care, including into Ward A-2?  
(e) How many, if any, Incident Reports were filed with regard to the automated door leading to Ward A-2 during 2003, particularly May 2003 to July 2003?  
(f) What were the normal operating procedures for patients using the automated doors entering Ward A-2 during June 2003; were they operated and/or monitored from the nurses' station; and were nurses involved in the opening and closing of the automated doors?  
(g) What was the foreseeability of potential harms in the area of the hospital where the Veteran was located at the time of the incident, and the foreseeability of automated door malfunction, based on any prior malfunctions, if applicable?  
(h) Is there any additional documentation regarding the Veteran's June 11, 2003 incident involving being caught in the automated door entering Ward-2?


2.  Obtain a VA medical opinion.  The claims file should be reviewed.  In light of all of the evidence of record, including any additional information furnished by Tennessee Mountain Home Medical Center pursuant to Paragraph (1) above, as pertained to the Veteran's June 11, 2003 incident involving being caught in the automated door, the examiner should opine as to the following:

(a) Whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care to the Veteran in view of the door incident.  
(b) Provide an explanation concerning the degree of care that would be expected of a reasonable health care provider in this case and address the Veteran's statements alleging that there was negligent behavior by a nurse at the nurses' station when a nurse supposedly was playing a computer game and not supervising the automated door to Ward-2, and then caused the door to close on the Veteran two more times, after he had become stuck in the doorway.  
(c) Whether the Veteran has an additional disability caused by an event not reasonably foreseeable.  As to the disability, the examiner should address the inpatient hospitalization records, the Incident Report, the post-hospitalization records, the December 2005 medical opinion as well as the fee basis physician's opinions, and resolve any inconsistencies among those records.  
(d) Determine whether the incident on June 11, 2003 was an event was reasonably foreseeable, considering what a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


